By the Court :
1. The objections to the introduction in evidence' of the deed from the city to McCreery were properly overruled. (McCreery v. Sawyer, ante, p. 257.)
2. The only other point relied on by the appellant arises upon^ the following portion of the bill of exceptions: “ And the defendant John Duane then offered to prove that neither the plaintiff nor his grantor was in the bona fide possession of the said land on the 8th day of March, 1866, nor any one for them, which evidence was offered for the purpose of attacking said deed from the city; but said defendant did not propose or offer to prove in connection with said offer that he, said Duane, had complied with the terms and conditions of said ordinances or acts of the Legislature; but the evidence so offered was excluded by the Court.”
Upon the views just announced in McCreery v. Sawyer, supra, this ruling was correct.
Judgment and order affirmed. Remittitur forthwith.